Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147487 & (20)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147487
                                                                    COA: 312244
                                                                    Oakland CC: 2001-177490-FC
  ROGER BRIAN HESS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 28, 2013 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Oakland Circuit Court for an
  evidentiary hearing on the defendant’s motion for relief from judgment. The trial court
  abused its discretion in denying the defendant’s motion for relief from judgment based on
  MCR 6.502(G) without assessing whether the newly discovered evidence would make a
  different result probable on retrial. People v Cress, 468 Mich 678, 682 (2003). On
  remand, if the trial court so finds, the defendant’s motion for a new trial shall be granted.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2014
         p0122
                                                                               Clerk